Citation Nr: 1820331	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Whether the appellant is entitled to VA service-connected burial benefits in excess of $1,022.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to September 1953.  The Veteran died in August 2013, the appellant is the surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Department of Veterans Affairs (VA) at the St. Paul Pension Management Center in St. Paul, Minnesota.

There has been a significant amount of confusion in the procedural history and identification of the issues on appeal.  Following a thorough review, the Board has recharacterized the issues on appeal as reflected on the title page, to best capture the benefit sought by the appellant.  "A claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  These changes will be explained below in the REMAND section.

The issue of entitlement to payment or reimbursement of final medical expenses was raised by the appellant in a February 3, 2014 VA Form 21-4142 and an August 7, 2014 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board includes a thorough discussion of the procedural history of the claims on appeal below, hoping a section explaining the complex procedural history of this case will be beneficial to the appellant, her representative, and the RO.

In September 2013, the appellant filed application for burial benefits, and application for DIC, death pension, and accrued benefits. 

Burial benefits

In January 2014, the RO notified the appellant that her burial benefits claim was denied, stating that they never received the itemized receipt of burial costs from the appellant despite notifying her by a letter dated in October 2013 that this information was necessary.  The October 2013 letter states, "you have up to one year from the date of this letter to submit the information necessary to support your claim."  Within days of the January 2014 letter, the appellant submitted the requested itemized receipt showing her out of pocket costs.

In June 2014, the RO notified the appellant that they "reopened" her claim for burial benefits.  However, the Board finds that the appeal stems from the January 2014 decision, as that denial never became final.

In July 2014, the RO notified the appellant that they awarded $1,022 for burial benefits, which included $300 for burial expenses and $722 for plot expenses.  They informed the appellant that this was the maximum reimbursement allowed for the funeral and burial of a veteran whose death was not related to military service.

In an August 2014 NOD, the appellant attached a letter from the assistant administrator for the nursing home/facility where the Veteran was at until his death.  The letter indicated that he received treatment for an injury to his lower back and anal area received during service, but the injury did not heal until his death.  The appellant also noted that she disagreed with the amount of the $1,022 award, because the Veteran's hospital bill was $4324.  The Board notes that the appellant may not have understood that the claim she submitted was for burial benefits and service connection for the cause of the Veteran's death, but not for reimbursement of medical expenses (which the Board referred above).  The $1,022 payment, which records show was disbursed and cashed in August 2014, was intended to cover some of her burial costs.

In October 2014, the appellant submitted a VA Form 9, in which she noted "all I am asking is that you cover all my husband's medical cost due to my income," and noted that he was getting VA benefits for his buttock scar and this condition could have been the reason for his death.  She concluded that she was not asking to be approved for any benefits but just that VA cover the almost $4500 cost of treatment and care.  In light of this statement, the Board encourages the appellant's representative and the RO to inquire what benefits the appellant is seeking and explain to her what evidence or information is needed to substantiate her claim.  

In November 2014, the RO issued an SOC for "whether service-connected burial benefits are warranted."  However, the real issue on appeal is whether the appellant can receive burial benefits in excess of the $1,022 she has already received.  One way she might receive more benefits is if the evidence shows that the cause of the Veteran's death should be service-connected.

In December 2014, the appellant submitted a VA Form 9, asking that the RO consider her October 2013 VA Form 9, but also added that VA were aware of her husband's "rear end" problems "from a hole back there to hypertension, and other medical issues" he had.  She stated that due to the pain from his service-connected buttock scar, he gave up on living.  The RO then obtained a February 2015 medical opinion as to whether the Veteran's service-connected disabilities contributed to his death.  

Thereafter, in February 2015, the RO issued a supplemental statement of the case, which continued to deny service-connected burial benefits. 

In June 2017, congressional inquiry contacted the RO to request information on what issues is the appellant claiming.  Specifically, the inquiry noted that the appellant indicated her husband was getting money from VA, but did not know what it was for, and asked if she had any service connection claims pending.  The RO responded to the inquiry by stating that the appellant had a claim for burial benefits pending in front of the Board. 

In a June 2017 statement in support of claim, the appellant stated "would you please expedite this request as soon as possible due to the hospital requesting payment for my Husband's bill.  Also could you see if I have applied for death, surviving spouse, accrued, and any other benefits and if so, could you tell me the status."  (Emphasis added.)  The RO replied in August 2017, telling the appellant that her burial benefits is pending in front of the Board, and sent the generic letter of how to substantiate a claim for DIC, accrued benefits, and pension, but did not acknowledge her medical cost reimbursement statement, nor the fact that her DIC, accrued benefits, pension claims were previously denied. 

It is apparent that despite numerous attempts by the appellant and others to clarify the claims on appeal, VA has failed to provide adequate explanation.  The Board sincerely hopes that this decision will aid the appellant and her representative in understanding the issue on appeal.

It is clear that the appellant wishes to be granted reimbursement of the Veteran's final medical expenses, but this issue has never been adjudicated by the AOJ, so in the Introduction, the Board referred that claim to the AOJ to be adjudicated.

The only issue currently before the Board is entitlement to additional burial benefits.  One way the appellant might receive more benefits is if the evidence shows that the cause of the Veteran's death should be service-connected.  Thus, the Board finds that the issue of entitlement to burial benefits which was certified to the Board is inextricably intertwined with the issue of entitlement to DIC based on service connection for the cause of the Veteran's death.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Therefore, it would be premature for the Board to decide this issue before the cause of death claim is readjudicated, and it must be remanded.

DIC based on service connection for the cause of the Veteran's death

In January 2014, the RO denied the DIC and death pension claims, indicating that the Veteran did not die in service or due to service-connected disability, and was not totally disabled due to service-connected disability at time of his death.  They denied the appellant's pension claim, because her income exceeded the maximum death pension limit allowed.  In the same decision the RO noted that they deferred the decision on the accrued benefit claim. 

In February 2014, the appellant submitted a VA Form 21-4142 Authorization for Release of Information, in which she indicated that the Veteran had various conditions including back, heart, and loss of blood.    It appears as if a few documents were all scanned under the title "VA Form 21-4142."  Scanned into the same electronic file is a statement in support of claim dated in January 2014, in which the appellant noted "his records could have been destroyed in a fire" and questioned how the RO determined that his death was not related to service.  She further noted that she did not get reimbursed for the Veteran's hospital stay, which should be between $900 and $1000.  The Board finds that this statement in support of claim should have been construed as an NOD for the issue of the cause of the Veteran's death.

In a July 2014 rating decision, the RO again denied service connection for the cause of the Veteran's death indicating that prior to his death, service connection was in effect for bilateral hearing loss and scar, buttocks from cyst removal, and his Death Certificate recorded the Veteran's primary cause of death as congestive heart failure with underlying causes of chronic kidney disease, dementia, and hypertension. 

Later in July 2014, the appellant submitted another VA Form 21-4142, which was scanned along with another statement in support of claim dated in July 2014, specifically asking that the RO reconsider the claim for the cause of the Veteran's death, because the Veteran had a surgery in 1949 or 1950 in England and the problem was never solved and continued until his death.  Here again, the Board finds that this statement should be construed as an NOD for the denial of service connection for the cause of the Veteran's death.

In September 2014 rating decisions, the RO denied SMC based on A&A and housebound for accrued purposes only, and the claim for accrued benefits, determining that VA did not owe the Veteran any money at the time of his death. 

A congressional inquiry dated in January 2018 stated that the appellant was trying to apply for a pension, but also marked DIC on the application, and she believed that this was the issue in front of the Board.  The writer of the inquiry stated "I may be wrong on that, but that is how I understand it.  Will her marking DIC as well as pension mess up anything?"  It does not appear that VA responded to this question, but in February 2018, the RO notified the appellant that her January 2018 claim for DIC, death pension, and accrued benefits was again denied.

The issue of DIC based on cause of the Veteran's death was not certified to the Board.  However, the Board has found that the appellant filed a timely NOD in both January 2014 and July 2014.  The RO has not issued an SOC for this issue.  As such, the Board takes jurisdiction over this issue for the sole purpose of issuing an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Upon receipt of the SOC, the appellant will have an opportunity to complete the steps necessary to perfect her appeal of the claim to the Board by filing a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 20.300-305 (2017). 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please contact the appellant and her representative to address the following: 

(a) Explain the difference between claims for burial benefits, DIC/death pension/accrued benefits, and reimbursement of final medical expenses.

(b) Explain what compensation she is entitled to and what compensation the Veteran was in receipt of prior to his death.

(c) Provide notice explaining how she may substantiate a claim of entitlement to reimbursement of medical expenses.

2.  Issue an SOC as to the issue of DIC based on cause of the Veteran's death.  The SOC must include notification of the need to timely file a substantive appeal to perfect this issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

